              Case 1:20-cv-09386-CM Document 2 Filed 11/20/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STEPHEN-PHILBERT RENAUD,
                          Petitioner,
                    -against-
                                                                     20-CV-9386 (CM)
DONALD TRUMP; JOHN ROBERTS, JR.;
NANCY PELOSI; CHARLES GRASSLEY;                                           ORDER
WILLIAM BARR; UNITED STATES OF
AMERICA,
                          Respondents.


COLLEEN McMAHON, Chief United States District Judge:

       Petitioner, currently incarcerated in Green Haven Correctional Facility, brings this action

pro se. On November 2, 2020, the Court received a single petition from Petitioner. It appears that

the petition was docketed twice and opened as two new civil actions: No. 20-CV-9386 (CM) and

No. 20-CV-9248 (CM).

       The Court has reviewed the petitions in both actions and concludes that because they are

identical, this action (No. 20-CV-9386) was opened in error. The Court therefore orders that the

Clerk of Court administratively close this action, No. 20-CV-9386 (CM). Petitioner’s other

action, No. 20-CV-9248 (CM), will proceed.

                                         CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

       The Clerk of Court is further directed to administratively close this action, No. 20-CV-

9386 (CM).
           Case 1:20-cv-09386-CM Document 2 Filed 11/20/20 Page 2 of 2




       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:   November 20, 2020
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                 2
